FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ASSOCIATION DES ELEVEURS DE               No. 12-56822
CANARDS ET D’OIES DU QUEBEC, a
Canadian nonprofit corporation;              D.C. No.
HVFG, LLC, a New York limited             2:12-cv-05735-
liability company; HOTS                      SVW-RZ
RESTAURANT GROUP. INC., a
California corporation,
                Plaintiffs-Appellants,      OPINION

                 and

GAUGE OUTFITTERS, INC.,
                             Plaintiff,

                  v.

KAMALA D. HARRIS, Attorney
General; EDMUND G. BROWN, in his
official capacity as Governor of
California; THE STATE OF
CALIFORNIA,
                Defendants-Appellees.


      Appeal from the United States District Court
          for the Central District of California
      Stephen V. Wilson, District Judge, Presiding
2        ASS’N DES ELEVEURS DE CANARDS V. HARRIS

                   Argued and Submitted
              May 8, 2013—Pasadena, California

                      Filed August 30, 2013

    Before: Harry Pregerson and Raymond C. Fisher, Circuit
      Judges, and Wiley Y. Daniel, Senior District Judge.*

                   Opinion by Judge Pregerson


                           SUMMARY**


                            Civil Rights

    The panel affirmed the district court’s denial of a motion
to preliminarily enjoin the State of California from enforcing
California Health & Safety Code § 25982, which bans the
sale of products that are the result of force feeding birds to
enlarge their livers beyond normal size.

    The panel affirmed the district court’s denial of Eleventh
Amendment immunity to the Attorney General. The panel
dismissed the State of California and Governor Brown from
the lawsuit because they were immune from suit.




    *
   The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for Colorado, sitting by designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
       ASS’N DES ELEVEURS DE CANARDS V. HARRIS                 3

    The panel held that the only product covered by § 25982
at issue in this appeal was foie gras, a delicacy made from
fattened duck liver. The panel held that the district court did
not abuse its discretion when it concluded that plaintiffs
failed to raise serious questions concerning their Due Process
Clause challenge, which alleged that the statute’s definition
of force feeding was vague and failed to give persons fair
notice of what conduct was prohibited. The panel further
held that the district court did not abuse its discretion when it
concluded that § 25982 did not discriminate against interstate
commerce or directly regulate interstate commerce.


                         COUNSEL

Michael Tenenbaum (argued), The Tenenbaum Law Firm,
Santa Monica, California, for Plaintiffs-Appellants.

Stephanie F. Zook (argued), Deputy Attorney General;
Constance L. LeLouis, Supervising Deputy Attorney General;
Douglas J. Woods, Senior Assistant Attorney General;
Kamala D. Harris, Attorney General of California,
Sacramento, California, for Defendants-Appellees.

Melissa Grant, (argued) and Arnab Banerjee, Capstone Law
APC, Los Angeles, California; Tiffany Hedgpeth, Jeremy
Esterkin, and Bryce Woolley, Bingham McCutchen LLP, Los
Angeles, California, for Amici Curiae.
4      ASS’N DES ELEVEURS DE CANARDS V. HARRIS

                          OPINION

PREGERSON, Circuit Judge:

    Plaintiffs produce and sell foie gras, a delicacy made from
fattened duck liver. To produce their foie gras, Plaintiffs feed
their ducks through a tube inserted directly in the ducks’
esophagi. In July 2012, California Health & Safety Code
§ 25982 came into effect. The statute bans the sale of
products that are the result of force feeding birds to enlarge
their livers beyond normal size. We are called upon to review
the district court’s denial of Plaintiffs’ motion to
preliminarily enjoin the State from enforcing § 25982. We
have jurisdiction under 28 U.S.C. § 1292(a)(1), and we
affirm.

               FACTUAL BACKGROUND

    Appellants Association des Éleveurs de Canards et d’Oies
due Québec (the “Canadian Farmers”) and HVFG LLC
(“Hudson Valley”) are non-California entities that raise ducks
for slaughter and are producers and sellers of foie gras.
Appellant Hot’s Restaurant Group, Inc. (“Hot’s Kitchen”) is
a restaurant in California that sold foie gras before § 25982
came into effect (collectively, “Plaintiffs”).

    Hudson Valley and the Canadian Farmers raise Moulard
ducks. Moulard ducks are a hybrid of Muscovy male ducks
and Pekin female ducks. They are bred for their capacity of
ingestion and fat storage in their livers. In addition to foie
gras, Hudson Valley and the Canadian Farmers produce and
sell breasts, legs, fat, bones, offal, and feathers from their
Moulard ducks.
        ASS’N DES ELEVEURS DE CANARDS V. HARRIS                          5

    Generally, Moulard ducks are raised for foie gras through
the following process. The Canadian Farmers and Hudson
Valley take one-day-old ducks from the hatchery to breeding
farms. There, the ducks are raised until they are fully grown,
a process that generally takes eleven to thirteen weeks. For
the first four weeks of their lives, the ducks eat pellets from
feeding pans that are available to them twenty-four hours a
day. In the next stage, which lasts one to two months, the
ducks eat different pellets from feeding pans that are
available to them twenty-four hours a day. For the next two
weeks, the ducks continue to eat pellets from feeding pans
that are available to them at only certain times during the day.
In the final stage, called gavage, which lasts between ten to
thirteen days, the ducks are hand-fed by feeders who use “a
tube to deliver the feed to the crop sac at the base of the
duck’s esophagus.”

               STATUTORY BACKGROUND

    The statutory provision Plaintiffs seek to enjoin, § 25982,
is within the statute entitled “Force Fed Birds.” Cal. Health
& Safety Code §§ 25980 et seq. Section 25982 states: “A
product may not be sold in California if it is the result of
force feeding a bird for the purpose of enlarging the bird’s
liver beyond normal size.” Id. § 25982. Section 25981
further provides: “A person may not force feed a bird for the
purpose of enlarging the bird’s liver beyond normal size, or
hire another person to do so.” Id. § 25981.1



 1
   Plaintiffs do not seek to enjoin § 25981. Section 25981 prohibits force
feeding birds in California. Because Plaintiffs do not raise their ducks in
California, § 25981 does not preclude them from force feeding their
ducks.
6      ASS’N DES ELEVEURS DE CANARDS V. HARRIS

    Sections 25981 and 25982 became operative on July 1,
2012. The California Legislature delayed the effective date
of the statutes from January 1, 2005 to July 1, 2012 “to allow
a seven and one-half year period for persons or entities
engaged in agricultural practices that include raising and
selling force fed birds to modify their business practices.” Id.
§ 25984(c).

            PROCEDURAL BACKGROUND

    The day after § 25982 came into effect, Plaintiffs filed a
lawsuit to enjoin Defendants-Appellees Attorney General
Kamala Harris, Governor Edmund Brown, and the State of
California (collectively, the “State”) from enforcing the
statute. Plaintiffs argue that § 25982 is unconstitutional
because it violates the Due Process Clause and the Commerce
Clause of the United States Constitution.

    Plaintiffs applied ex parte for a temporary restraining
order and an order to show cause why a preliminary
injunction should not issue. The district court denied the
motion. Plaintiffs then filed a motion for preliminary
injunction. The district court denied the motion, and
Plaintiffs timely appealed.

                       DISCUSSION

            I. Eleventh Amendment Immunity

    The district court determined that the Attorney General is
not entitled to Eleventh Amendment immunity and did not
address the State of California’s or the Governor’s immunity
claims. We must resolve an Eleventh Amendment immunity
claim before reaching the merits. Coal. to Defend Affirmative
       ASS’N DES ELEVEURS DE CANARDS V. HARRIS                  7

Action v. Brown, 674 F.3d 1128, 1133 (9th Cir. 2012). We
review a denial of immunity de novo. Id.

    “States are protected by the Eleventh Amendment from
suits brought by citizens in federal court.” Douglas v. Cal.
Dep’t of Youth Auth., 271 F.3d 812, 817, amended by,
271 F.3d 910 (9th Cir. 2001). Plaintiffs are plainly barred by
the Eleventh Amendment from suing the State of California
in federal court.

    An exception under Ex Parte Young, 209 U.S. 123 (1908),
however, allows citizens to sue state officers in their official
capacities “for prospective declaratory or injunctive relief . . .
for their alleged violations of federal law.” Coal. to Defend
Affirmative Action, 674 F.3d at 1134. The state official
“‘must have some connection with the enforcement of the
act.’” Id. (quoting Ex parte Young, 209 U.S. at 157). That
connection “must be fairly direct; a generalized duty to
enforce state law or general supervisory power over the
persons responsible for enforcing the challenged provision
will not subject an official to suit.” Id. (quoting L.A. Cnty.
Bar Ass’n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992)).

    Here, Governor Brown is entitled to Eleventh
Amendment immunity because his only connection to
§ 25982 is his general duty to enforce California law. See,
e.g., Nat’l Audubon Soc’y, Inc. v. Davis, 307 F.3d 835,
846–47, opinion amended on denial of reh’g, 312 F.3d 416
(9th Cir. 2002).

    We may affirm the district court’s determination that the
Attorney General is not entitled to Eleventh Amendment
immunity on any sufficient ground. See Papa v. United
States, 281 F.3d 1004, 1009 (9th Cir. 2002). Section 25983
8      ASS’N DES ELEVEURS DE CANARDS V. HARRIS

expressly authorizes enforcement of the statute by district
attorneys and city attorneys. Cal. Health & Safety Code
§ 25983(c) (stating that “[a] person or entity that violates this
chapter [Force-Fed Birds] may be prosecuted by the district
attorney of the county in which the violation occurred, or by
the city attorney of the city in which the violation occurred”).

    Pursuant to Article V, § 13 of the California Constitution,
the Attorney General not only has “direct supervision over
every district attorney,” but also has the duty “to prosecute
any violations of law . . . [and] shall have all the powers of a
district attorney,” whenever she believes that the law is not
being adequately enforced. Cal. Const. art. V, § 13. The
combination of § 25983, which gives district attorneys the
authority to prosecute violations of § 25982, and the Attorney
General’s duty to prosecute as a district attorney establishes
sufficient enforcement power for Ex Parte Young. See Coal.
to Defend Affirmative Action, 674 F.3d at 1132–35 (affirming
the denial of Eleventh Amendment to the President of the
University of California because he was “duty-bound” to
enforce the challenged statute, which precluded “using race
as a criterion in admission decisions”); Nat’l Audubon Soc’y,
Inc, 307 F.3d at 842, 847 (affirming the denial of Eleventh
Amendment immunity to state official with “direct authority
over and principal responsibility for enforcing Proposition 4,”
a law “to protect wildlife and domestic pets”).

    The Attorney General’s argument that she is entitled to
Eleventh Amendment immunity because she has not shown
she intends to enforce § 25982 is foreclosed by our decision
in National Audubon Society, Inc. v. Davis. 307 F.3d at 846.
There, we held that a plaintiff need not show that a “present
threat of enforcement” exists before invoking the Ex Parte
Young exception. Id. Instead, a state official who contends
       ASS’N DES ELEVEURS DE CANARDS V. HARRIS                9

that he or she will not enforce the law may challenge
plaintiff’s Article III standing based on “an unripe
controversy.” Id. at 847. The State makes no such challenge.

    We affirm the district court’s denial of Eleventh
Amendment immunity to the Attorney General. We dismiss
the State of California and Governor Brown from this lawsuit
because they are immune from suit.

     II. Denial of Plaintiffs’ Preliminary Injunction

A. Standard of Review & Legal Standards

     A plaintiff seeking a preliminary injunction must establish
that: (1) he is “likely to succeed on the merits”; (2) he is
“likely to suffer irreparable harm in the absence of
preliminary relief”; (3) “the balance of equities tips in his
favor”; and (4) “an injunction is in the public interest.”
Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20
(2008). Under our “sliding scale” approach to evaluating the
first and third Winter elements, a preliminary injunction may
be granted when there are “serious questions going to the
merits and a hardship balance that tips sharply toward the
plaintiff,” so long as “the other two elements of the Winter
test are also met.” Alliance for the Wild Rockies v. Cottrell,
632 F.3d 1127, 1131-32 (9th Cir. 2011) (internal quotation
marks and citations omitted).

    “We review a district court’s grant or denial of a
preliminary injunction for abuse of discretion and the
underlying legal principles de novo.” DISH Network Corp.
v. F.C.C., 653 F.3d 771, 776 (9th Cir. 2011). We may reverse
the district court “only where [the district court] relied on an
erroneous legal premise or abused its discretion.” Id.
10     ASS’N DES ELEVEURS DE CANARDS V. HARRIS

Further, when we agree with the district court that a plaintiff
has failed to show the likelihood of success on the merits, we
“need not consider the remaining three [Winter elements].”
Id. at 776-77.

B. The Scope of § 25982

     We begin our analysis by addressing the parties’ dispute
over the scope of § 25982. Plaintiffs contend that the district
court correctly concluded that § 25982 prohibits the sale of all
products from force-fed birds including duck breasts and
down jackets. The State argues that § 25982 covers only
products that are the result of force feeding a bird to enlarge
its liver beyond normal size, i.e., products made from an
enlarged duck liver. We agree with the State’s interpretation.

    The scope of a statute “is a question of law,” which we
review de novo. In re Lieberman, 245 F.3d 1090, 1091 (9th
Cir. 2001). In interpreting a state statute, we apply the state’s
rules of statutory construction. Id. at 1092. Under California
law, a court must “look[] first to the language of the statute
and give[] effect to its plain meaning.” Id. “If the intent of
the legislature is not clear from the language of the statute,
legislative history may be considered.” Id.

     Section 25982 states, “[a] product may not be sold in
California if it is the result of force feeding a bird for the
purpose of enlarging the bird’s liver beyond normal size.”
Cal. Health & Safety Code § 25982 (emphasis added). “The
phrase ‘as a result of’ in its plain and ordinary sense means
‘caused by’ and requires a showing of a causal connection
. . . ,” Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 326
(2011) (quoting Hall v. Time Inc., 158 Cal. App. 4th 847, 855
(2008)); Troyk v. Farmers Grp., Inc., 171 Cal. App. 4th 1305,
        ASS’N DES ELEVEURS DE CANARDS V. HARRIS                      11

1349 (2009) (interpreting phrase “as a result of” in statute
“according to its common usage,” which means “an element
of causation”). The plain meaning of § 25982 is that it
applies only to a product that is produced by force feeding a
bird to enlarge its liver.

    Although we need not consider the legislative history, it
supports our interpretation. The accompanying Bill Analysis
for Senate Bill 1520 which proposed the legislation Force Fed
Birds, notes that the purpose of “th[e] bill is intended to
prohibit the force feeding of ducks and geese . . . , Force
feeding is the common method used to produce foie gras . . . ,
The Author states that no other livestock product is produced
via force feeding . . . ,” Sen. Comm. on Bus. & Professions
(Cal. 2004), Analysis of S.B. 1520 as introduced Apr. 26,
2004, at 4 (emphasis added); Sen. Rules Comm. (Cal. 2004),
Analysis of S.B. 1520 as amended May 6, 2004, at 5 (same).2
Further, foie gras is the only product produced via force
feeding mentioned in the Bill Analyses. Specifically, the Bill
Analyses discuss the background of foie gras; countries that
have banned force feeding to produce foie gras; grocers who
have refused to purchase foie gras; whether there are
alternative methods of producing foie gras; and support for,
and against, the foie gras industry.3


  2
    We may take judicial notice of § 25982’s legislative history. Chaker
v. Crogan, 428 F.3d 1215, 1223 n.8 (9th Cir. 2005).
 3
   See Sen. Comm. on Bus. & Professions (Cal. 2004), Analysis of S.B.
1520 as introduced Apr. 26, 2004, at 5–11; Sen. Rules Comm. (Cal. 2004),
Analysis of S.B. 1520 as amended May 6, 2004, at 5–12; Assem. Comm.
on Bus. and Professions (Cal. 2004), Analysis of S.B. 1520 as amended
May 6, 2004, at 4–11; Sen. Third Reading (Cal. 2004), Analysis of S.B.
1520 as amended June 21, 2004, at 2–5; Sen. Third Reading (Cal. 2004),
Analysis of S.B. 1520 as amended Aug. 17, 2004, at 2–5; Sen. Rules
12      ASS’N DES ELEVEURS DE CANARDS V. HARRIS

    We conclude that § 25982 is limited to products that are
produced by force feeding a bird for the purpose of enlarging
the bird’s liver beyond normal size; it therefore does not
prohibit the sale of duck breasts, down jackets, or other non-
liver products from force-fed birds.4 In the district court,
Plaintiffs’ evidence showed that foie gras was the only
product that was produced by force feeding.5 Thus, the only
product covered by § 25982 at issue in this appeal is foie
gras.

C. Plaintiffs’ Due Process Clause Challenge

    Plaintiffs contend that they raised a serious question that
the statute violates their due process rights because: (1) the
statute’s definition of force feeding is vague; and (2) the
statute fails to give persons fair notice of what conduct is
prohibited. We disagree on both points.

     “Whether a statute or regulation is unconstitutionally
vague is a question of law reviewed de novo.” United States
v. Ninety-Five Firearms, 28 F.3d 940, 941 (9th Cir. 1994).
“It is well established that vagueness challenges to statutes


Comm. (Cal. 2004), Analysis of S.B. 1520 as amended Aug. 17, 2004, at
3–4, 6–7.
 4
   Plaintiffs argue that § 25982 was intended to ban every duck product,
not just foie gras, because the statute does not use the term “foie gras.”
Section 25982, however, does not prohibit foie gras. It bans the sale of
foie gras produced through force feeding, but would not ban foie gras
produced through alternative methods.
  5
   During oral argument, Plaintiffs’ counsel argued that the industry of
down feathers relies on force feeding ducks, but Plaintiffs’ declarations
contain no evidence to support that argument.
       ASS’N DES ELEVEURS DE CANARDS V. HARRIS              13

which do not involve First Amendment freedoms must be
examined in the light of the facts of the case at hand.” United
States v. Mazurie, 419 U.S. 544, 550 (1975). “To be struck
down for vagueness, a statute or regulation must fail ‘to give
a person of ordinary intelligence fair notice that his
contemplated conduct’ is forbidden.” Donovan v. Royal
Logging Co., 645 F.2d 822, 831 (9th Cir. 1981) (quoting
United States v. Dacus, 634 F.2d 441, 444 (9th Cir. 1980)).
“Economic regulation is subject to ‘a less strict vagueness
test’ than criminal laws . . . ,” Great Am. Houseboat Co. v.
United States, 780 F.2d 741, 746 (9th Cir. 1986) (quoting
Vill. of Hoffman Estates v. Flip-Side Hoffman Estates, Inc.,
455 U.S. 489, 498 (1982)).

   1. The statute’s definition for force feeding is not
      vague.

    Section 25980 states, “[f]orce feeding a bird means a
process that causes the bird to consume more food than a
typical bird of the same species would consume voluntarily.
Force feeding methods include, but are not limited to,
delivering feed through a tube or other device inserted into
the bird’s esophagus.” Cal. Health & Safety Code
§ 25980(b). Plaintiffs incorrectly contend that the statute’s
definition of force feeding is unconstitutionally vague
because it lacks an identifiable measurement of exactly how
much food a bird can be fed. Plaintiffs’ argument ignores key
terms that define the process of force feeding. These terms
demonstrate that the statute covers Plaintiffs’ conduct in this
case.

    As Plaintiffs’ evidence demonstrates, there are four
feeding stages of Moulard ducks. In the first three stages,
ducks feed themselves from feeding pans that are available
14      ASS’N DES ELEVEURS DE CANARDS V. HARRIS

either twenty-four hours a day or certain times during the day.
But in the “final stage, known as gavage,” each duck is
“hand-fed [by a feeder] using a tube to deliver the feed to the
crop sac at the base of the duck’s esophagus.” In fact,
Merriam Webster defines “gavage” as the “introduction of
material into the stomach by a tube.” During the gavage
stage, the feeders dictate how much food the ducks are fed.

    The specific example of force feeding under the
statute—feeding a bird using a tube so that the bird will
consume more food than it would consume voluntarily—is
how Plaintiffs feed their ducks during the gavage stage.
Thus, the district court did not abuse its discretion when it
held that Plaintiffs failed to raise serious questions that, as
applied to Plaintiffs, the definition of force feeding is not
vague.

     2. The statute gives fair notice of prohibited conduct.

    Section 25982 states that “[a] product may not be sold in
California if it is the result of force feeding a bird for the
purpose of enlarging the bird’s liver beyond normal size.”
Cal. Healthy & Safety Code § 25982. According to
Plaintiffs, the term “purpose” refers to a farmer’s subjective
intent in feeding his birds, and they are left to guess whether
a farmer’s state of mind violated the statute. We disagree
with Plaintiffs’ reading of the statute.

    The term “for the purpose of” in the statute modifies the
phrase “force feeding a bird.” See Am. Small Bus. League v.
U.S. Small Bus. Admin., 623 F.3d 1052, 1054 (9th Cir. 2010)
(“As a matter of syntax, the latter phrase most naturally
modifies only the former phrase.”). The natural reading of
“force feeding a bird for the purpose of enlarging the bird’s
        ASS’N DES ELEVEURS DE CANARDS V. HARRIS                      15

liver beyond normal size” is a description of the objective
nature of the force feeding, rather than the subjective motive
of the farmer. See W. Watersheds Project v. Interior Bd. of
Land Appeals, 624 F.3d 983, 987 (9th Cir. 2010) (holding
that a statute’s phrase “for the purpose of” did not refer to
“subjective motives,” but rather was an objective description
of the conduct covered by the statute). Here, Plaintiffs do not
contest that force feeding a bird through a tube inserted into
the bird’s esophagus is for the purpose of enlarging the
duck’s liver.

    Finally, Plaintiffs’ description of § 25982 as invidious
because it imposes strict liability is without merit. “[C]ivil
penalties may be imposed without mens rea requirements
because they are indeed civil . . . ,” Humanitarian Law
Project v. U.S. Treasury Dep’t, 578 F.3d 1133, 1152 (9th Cir.
2009). We therefore conclude that the district court did not
abuse its discretion when it concluded that Plaintiffs failed to
raise serious questions concerning their Due Process Clause
challenge.6

D. Plaintiffs’ Commerce Clause Challenge

    Plaintiffs argue that we should find that § 25982 violates
the Commerce Clause because the statute: (1) discriminates
against interstate commerce; and (2) directly regulates
interstate commerce. The district court held that Plaintiffs
failed to raise a serious question on the merits of their claim,
and we agree.



   6
     Plaintiffs also argue that § 25982 will be arbitrarily enforced to
preclude only the sale of liver products, but those are the only products
covered by the statute.
16     ASS’N DES ELEVEURS DE CANARDS V. HARRIS

    “Although the Commerce Clause is by its text an
affirmative grant of power to Congress to regulate interstate
and foreign commerce, the Clause has long been recognized
as a self-executing limitation on the power of the States to
enact laws imposing substantial burdens on such commerce.”
Nat’l Ass’n of Optometrists & Opticians v. Harris, 682 F.3d
1144, 1147 (9th Cir. 2012) (quoting South-Central Timber
Dev., Inc. v. Wunnicke, 467 U.S. 82, 87 (1984)). This
limitation on the states to regulate commerce is “known as
the dormant Commerce Clause.” Id. The primary purpose of
the dormant Commerce Clause is to prohibit “statutes that
discriminate against interstate commerce” by providing
benefits to “in-state economic interests” while “burdening
out-of-state competitors.” Id. at 1148 (quoting CTS Corp. v.
Dynamics Corp. of Am., 481 U.S. 69, 87 (1987), and Dep’t of
Revenue v. Davis, 553 U.S. 328, 337 (2008)).

    The Supreme Court has adopted a “two-tiered approach
to analyzing state economic regulation under the Commerce
Clause.” Brown-Forman Distillers Corp. v. N.Y. State Liquor
Auth., 476 U.S. 573, 578–79 (1986).

       [1] When a state statute directly regulates or
       discriminates against interstate commerce, or
       when its effect is to favor in-state economic
       interests over out-of-state interests, [the Court
       has] generally struck down the statute without
       further inquiry. [2] When, however, a statute
       has only indirect effects on interstate
       commerce and regulates evenhandedly, [the
       Court has] examined whether the State’s
       interest is legitimate and whether the burden
       on interstate commerce clearly exceeds the
       local benefits.
         ASS’N DES ELEVEURS DE CANARDS V. HARRIS                     17

Id. at 579 (citations omitted).7 The district court did not
abuse its discretion when it concluded that § 25982 falls into
the second tier because the statute does not discriminate
against interstate commerce or directly regulate interstate
commerce.

      1. Section 25982 is not discriminatory.

    The Supreme Court has “interpreted the Commerce
Clause to invalidate local laws that impose commercial
barriers or discriminate against an article of commerce by
reason of its origin or destination out of State.” C & A
Carbone, Inc. v. Town of Clarkstown, N.Y., 511 U.S. 383, 390
(1994); Nat’l Ass’n of Optometrists, 682 F.3d at 1148
(explaining that discriminatory statutes seek economic
protectionism and are “‘designed to benefit in-state economic
interests by burdening out-of-state competitors’” (quoting
Dep’t of Revenue, 553 U.S. at 337)). Conversely, a statute
that “treat[s] all private companies exactly the same” does not
discriminate against interstate commerce. United Haulers
Ass’n, Inc., 550 U.S. at 342. This is so even when only out-
of-state businesses are burdened because there are no
comparable in-state businesses. Exxon Corp. v. Governor of
Maryland, 437 U.S. 117, 119-20, 125 (1978).

    Under § 25982, no entity can sell a product that “is the
result of force feeding a bird” regardless of the product’s
source or origin. Cal. Health & Safety Code § 25982. As the


  7
    With respect to the first tier of the inquiry, more recent cases have
applied strict scrutiny to discriminatory laws. See, e.g., United Haulers
Ass’n, Inc. v. Oneida-Herkimer Solid Waste Mgmt. Auth., 550 U.S. 330,
343 (2007); Conservation Force, Inc. v. Manning, 301 F.3d 985, 995 (9th
Cir. 2002).
18      ASS’N DES ELEVEURS DE CANARDS V. HARRIS

district court correctly found, “[s]ection 25982’s economic
impact does not depend on where the items were produced,
but rather how they were produced.” Because § 25982 bans
the sale of both intrastate and interstate products that are the
result of force feeding a bird, it is not discriminatory. See
Pac. Nw. Venison Producers v. Smitch, 20 F.3d 1008, 1012
(9th Cir. 1994) (holding that “[a]n import ban that simply
effectuates a complete ban on commerce in certain items is
not discriminatory, as long as the ban on commerce does not
make distinctions based on the origin of the items”);
Empacadora de Carnes de Fresnillo, S.A. de C.V. v. Curry,
476 F.3d 326, 335 (5th Cir. 2007) (holding that a statute that
“treats both intrastate and interstate trade of horsemeat
equally by way of a blanket prohibition” cannot be
“considered economic protectionism”).

     2. Section 25982 does not directly regulate interstate
        commerce.

    A statute is not “‘invalid merely because it affects in
some way the flow of commerce between the States.’” Nat’l
Ass’n of Optometrists, 682 F.3d at 1148 (quoting Great Atl.
& Pac. Tea Co. v. Cottrell, 424 U.S. 366, 371 (1976)).
Instead, a statute violates the dormant Commerce Clause per
se when it “directly regulates interstate commerce.” NCAA
v. Miller, 10 F.3d 633, 638 (9th Cir. 1993) (emphasis added).

    Plaintiffs argue that the district court should have found
that § 25982 directly regulates extra-territorial conduct
because the statute: (a) targets out-of-state entities; (b) bans
foie gras unless all farmers comply with California’s
standards; (c) controls commerce outside of California; and
(d) will result in conflicting legislation. We disagree.
       ASS’N DES ELEVEURS DE CANARDS V. HARRIS                19

        a. Section 25982 is not aimed at out-of-state
           producers.

    Plaintiffs contend that § 25982 targets wholly
extraterritorial activity because it is “aimed in only one
direction: at out-of-state producers.” Plaintiffs reason that
§ 25982 is “apparently directed at farmers who feed their
ducks and geese outside [California],” because § 25981
already prohibits businesses in California from force feeding
birds.

    Plaintiffs misinterpret the interplay between the statutory
provisions. Plaintiffs assume that § 25981 and § 25982 are
functionally equivalent, with § 25981 targeting California
entities and § 25982 targeting out-of-state entities. In truth,
§ 25981 serves an entirely different purpose than § 25982.
Section 25981 prohibits entities from force feeding birds in
California. But for § 25981, a California producer could
force feed ducks in California, and then sell foie gras outside
of California. Section 25981, however, does not prohibit the
sale of products produced by force feeding birds. That is
where § 25982 comes in. Section 25982 applies to both
California entities and out-of-state entities and precludes sales
within California of products produced by force feeding birds
regardless of where the force feeding occurred. Otherwise,
California entities could obtain foie gras produced out-of-
state and sell it in California. Thus, Plaintiffs’ assertion that
§ 25982 is directed solely at out-of-state producers is
incorrect.
20     ASS’N DES ELEVEURS DE CANARDS V. HARRIS

       b. Plaintiffs have not shown that § 25982 constitutes
          a total ban on foie gras or that a nationally
          uniform production method is required for foie
          gras.

    Plaintiffs rely on Schollenberger v. Pennsylvania,
171 U.S. 1 (1898), to argue that § 25982 has directly
regulated interstate commerce because it has stopped the free
flow of foie gras between states. In Schollenberger, the
Supreme Court invalided an import and sale ban on
oleomargarine (margarine) that carried criminal penalties. Id.
at 8. It held that the “absolute prohibition of an
unadulterated, healthy, and pure article” violated the
Commerce Clause. Id. at 13.

    Plaintiffs would have us assume, without evidentiary
support, that § 25982 amounts to a flat ban on foie gras.
Plaintiffs’ declarations do not demonstrate that foie gras may
be produced only by force feeding. The district court found
that “the evidence may [ultimately] show that Section 25982
only precludes a more profitable method of operation—force
feeding birds for the purpose of enlarging its liver—rather
than affecting the interstate flow of goods.” It may be that
Plaintiffs are precluded from using force feeding to produce
foie gras, but “the dormant Commerce Clause does not . . .
guarantee Plaintiffs their preferred method of operation.”
Nat’l Ass’n of Optometrists, 682 F.3d at 1151. At this stage
in the proceedings, Plaintiffs have not shown that the effect
of § 25982 is a complete import and sales ban on foie gras.

    Moreover, in Schollenberger the Supreme Court
emphasized that Congress actively regulated the industry of
oleomargine. 171 U.S. at 8. Congress had “given a
definition of the meaning of oleomargarine, and ha[d]
         ASS’N DES ELEVEURS DE CANARDS V. HARRIS                         21

imposed a special tax on the manufacturers of the article, on
wholesale dealers and upon retail dealers.” Id. at 8. See also
Cloverleaf Butter Co. v. Patterson, 62 S. Ct. 491, 502 (1942)
(stating that “[t]he manufacture and distribution . . . of
process and renovated butter is a substantial industry which,
because of its multi-state activity, cannot be effectively
regulated by isolated competing states”).

    In a different context, we have recognized that a state’s
regulation of a nationally uniform business can have
extraterritorial effects. In NCAA v. Miller, we considered the
constitutionality of a Nevada statute that imposed standards
for how the NCAA, an interstate organization, could run its
enforcement proceedings. 10 F.3d at 638–39. “[F]or the
NCAA to accomplish its goals, [its] enforcement procedures
must be applied even-handedly and uniformly on a national
basis.” Id. at 638 (internal quotation marks and citation
omitted). The national uniformity required by the NCAA
meant that the NCAA could not adopt Nevada’s procedures
for Nevada, and alternative procedures for its business in
other states. Id. at 639. As a result, to avoid liability under
Nevada’s statute, the NCAA “would have to apply Nevada’s
procedures to enforcement proceedings throughout the
country.” Id. We concluded that Nevada’s statute directly
regulated interstate commerce. Id.

    Plaintiffs argue that the need for national uniformity for
the foie gras market is evidenced by the federal Poultry
Products Inspection Act’s (“PPIA”) requirement that ducks
undergo several stages of federal inspection.8 The PPIA


   8
     Plaintiffs did not raise preemption as a basis for the preliminary
injunction in the district court. Thus, the issue of preemption is not before
us.
22     ASS’N DES ELEVEURS DE CANARDS V. HARRIS

ensures that “poultry products distributed to [the public] are
wholesome, not adulterated, and properly marked, labeled,
and packaged.” 21 U.S.C. § 451. Plaintiffs contend that the
PPIA provides a comprehensive set of detailed regulations
that includes standards indicating that “ducks will be hand-
fed to create foie gras.” The standards to which Plaintiffs
refer, however, merely state that “Goose liver and duck liver
foie gras (fat liver) are obtained exclusively from specially
fed and fattened geese and ducks.” It says nothing about the
force feeding of geese and ducks.

    At this stage in the proceedings, Plaintiffs have not
demonstrated that a nationally uniform foie gras production
method is required to produce foie gras. If no uniform
production method is required, Plaintiffs may force feed birds
to produce foie gras for non-California markets. California’s
standards are therefore not imposed as the sole production
method Plaintiffs must follow. We therefore hold that the
district court correctly concluded that Plaintiffs have not
raised serious questions that § 25982 “require[s] an individual
or business to choose between force feeding a bird in another
state and complying with California law.”

       c. Section 25982 is not a price fixing statute.

     Plaintiffs rely heavily on Healy v. Beer Institute, Inc.,
491 U.S. 324 (1989), and Baldwin v. G.A.F. Seelig, Inc.,
294 U.S. 511 (1935), to assert that § 25982’s practical effect
is to control conduct outside the boundaries of California. In
Healy, the Supreme Court struck down Connecticut’s statute
that “require[d] out-of-state shippers of beer to affirm that
their posted prices for products sold to Connecticut
wholesalers are, as of the moment of posting, no higher than
the prices at which those products are sold in . . . bordering
       ASS’N DES ELEVEURS DE CANARDS V. HARRIS                23

States.” 491 U.S. at 326. The Supreme Court concluded that
the statute “controll[ed] commercial activity occurring wholly
outside the boundary of the State” because it “preclude[d] the
alteration of out-of-state prices after the moment of
affirmation.” Id. at 337–38. Similarly, in Baldwin, the
Supreme Court struck down a New York statute that
prohibited the sale of milk within New York if the milk was
acquired from Vermont farmers at a lower price than New
York farmers would have been paid for the milk. Baldwin,
294 U.S. at 521.

    The Supreme Court has explained that Healy and Baldwin
involved “price control or price affirmation statutes.” Pharm.
Research & Mfrs. of Am. v. Walsh, 538 U.S. 644, 669 (2003).
Accordingly, the Court has held that Healy and Baldwin are
not applicable to a statute that does not dictate the price of a
product and does not “t[ie] the price of its in-state products to
out-of-state prices.” Id. Here, § 25982 does not impose any
prices for duck liver products and does not tie prices for
California liver products to out-of-state prices. Healy and
Baldwin are thus inapplicable in this case.

        d. Plaintiffs have not shown that § 25982 will have
           the practical effect of conflicting legislation.

    Plaintiffs warn that if § 25982 is found to be
constitutional it will result in “[b]alkanization in the market
for duck products.” Plaintiffs, however, cite to proposed
legislation, not enacted legislation. The only other domestic
statute on foie gras mentioned by the parties and amicus
curiae is Chicago’s former ordinance prohibiting foie gras.
Although the Chicago ordinance was upheld by an Illinois
district court, when the appeal was pending in the
Seventh Circuit, the city repealed the ordinance and the
24     ASS’N DES ELEVEURS DE CANARDS V. HARRIS

decision was vacated. See Ill. Rest. Ass’n v. City of Chicago,
492 F. Supp. 2d 891 (N.D. Ill. 2007), vacated as moot,
06 C 7014, 2008 WL 8915042 (N.D. Ill. Aug. 7, 2008). On
this record, Plaintiffs’ fear of balkanization is based on
speculation. “[T]he [Supreme] Court has never invalidated
a state or local law under the dormant Commerce Clause
based upon mere speculation about the possibility of
conflicting legislation.” S.D. Myers, Inc. v. City & Cnty. of
San Francisco, 253 F.3d 461, 470 (9th Cir. 2001).

    For these reasons we conclude that the district court did
not abuse its discretion when it concluded that Plaintiffs
failed to raise serious questions concerning their Commerce
Clause challenge.

     3. Section 25982 does not substantially burden
        interstate commerce.

    The district court correctly determined that Plaintiffs
failed to raise serious questions that § 25982 discriminates or
directly regulates interstate commerce. Consequently, the
district court properly analyzed, under Pike v. Bruce Church,
Inc., 397 U.S. 137 (1970), whether “the burden [the statute]
imposes on interstate commerce is ‘clearly excessive in
relation to the putative local benefits.’” S.D. Myers, Inc.,
253 F.3d at 471 (quoting Pike, 397 U.S. at 142).

    We have explained that under Pike, a plaintiff must first
show that the statute imposes a substantial burden before the
court will “determine whether the benefits of the challenged
laws are illusory.” Nat’l Ass’n of Optometrists, 682 F.3d at
1155. We conclude that the district court correctly held that
Plaintiffs did not raise a serious question that § 25982 will
substantially burden interstate commerce.
         ASS’N DES ELEVEURS DE CANARDS V. HARRIS                         25

   First, as the district court recognized, most statutes that
impose a substantial burden on interstate commerce do so
because they are discriminatory. See id. at 1148 (noting that
“[m]ost regulations that run afoul of the dormant Commerce
Clause do so because of discrimination”). As discussed
above, § 25982 is not discriminatory.

    Second, less typically, statutes impose significant burdens
on interstate commerce as a consequence of “inconsistent
regulation of activities that are inherently national or require
a uniform system of regulation.” Id. But here, Plaintiffs have
failed to show that the foie gras market is inherently national
or that it requires a uniform system of regulation. See Valley
Bank of Nev. v. Plus Sys., Inc., 914 F.2d 1186, 1192 (9th Cir.
1990) (noting that examples of “courts finding uniformity
necessary” fall into the categories of “transportation” or
“professional sports league[s]”).

    Third, the district court found that although Plaintiffs
alleged that § 25982 would “result in the loss of over $5
million in interstate and foreign sales of wholesale foie gras
and moulard duck products, this figure overestimates Section
25982’s impact.”9 Plaintiffs’ alleged loss includes duck
products, such as duck breasts, that are not produced by force
feeding birds and are not covered by § 25982. Additionally,
as the district court emphasized, § 25982 may only preclude
Plaintiffs’ “more profitable” method of producing foie gras,
rather than Plaintiffs’ foie gras production. Thus, Plaintiffs
failed to raise serious questions that § 25982 imposes a
substantial burden on interstate activity.



  9
    As they did in the district court, Plaintiffs make no more than a passing
reference to § 25982’s alleged burden on foreign commerce.
26     ASS’N DES ELEVEURS DE CANARDS V. HARRIS

    We likewise affirm the district court’s holding that
Plaintiffs failed to raise a serious question that § 25982’s
burden clearly exceeds its local benefits. The parties agree
that the State has an interest in preventing animal cruelty in
California. See United States v. Stevens, 130 S. Ct. 1577,
1585 (2010) (“[T]he prohibition of animal cruelty itself has
a long history in American law, starting with the early
settlement of the Colonies.”). The district court found that
the State has pursued its interest in preventing animal cruelty
“both by outlawing the actual practice of force-feeding birds
for the purpose of enlarging their livers (Section 25981) and
the sale of such products (Section 25982).”

    Plaintiffs argue on appeal that precluding sales of
products produced by force feeding birds “does nothing” to
prevent animal cruelty in California. But in the district court,
“Plaintiffs . . . presented no evidence that Section 25982 is an
ineffective means of advancing that goal.” Plaintiffs give us
no reason to doubt that the State believed that the sales ban in
California may discourage the consumption of products
produced by force feeding birds and prevent complicity in a
practice that it deemed cruel to animals. Cf. Empacadora de
Carnes de Fresnillo, S.A. de C.V., 476 F.3d at 336
(concluding that a state ban on slaughtering and selling
horsemeat for human consumption may preserve horses and
prevent human consumption of horsemeat because it
“remov[es] the significant monetary incentives” in the
horsemeat market). “[T]he Supreme Court has frequently
admonished that courts should not ‘second-guess the
empirical judgments of lawmakers concerning the utility of
legislation.’” Pac. Nw. Venison Producers, 20 F.3d at 1017
(quoting CTS Corp., 481 U.S. at 92).
       ASS’N DES ELEVEURS DE CANARDS V. HARRIS                 27

    Plaintiffs argue that less burdensome alternatives to
§ 25982 exist. Plaintiffs urge us to rewrite § 25982 by
restricting the statute to “sales of products from ducks that
have been force fed in California.” We will not do so. “[F]or
us to invalidate a statute based on the availability of less
burdensome alternatives, the statute would have to impose a
significant burden on interstate commerce,” which is not the
case here. Nat’l Ass’n of Optometrists, 682 F.3d at 1157.

    Because we affirm the district court’s holding that
Plaintiffs failed to raise a serious question that they are likely
to succeed on the merits, we need not consider the remaining
Winter elements of whether Plaintiffs will suffer irreparable
harm; whether the balance of equities tip in Plaintiffs’ favor;
or whether an injunction is in the public interest. Winter,
555 U.S. at 20; DISH Network Corp., 653 F.3d at 776-77.

                       CONCLUSION

    For the foregoing reasons, we AFFIRM the district
court’s denial of Plaintiffs’ motion for a preliminary
injunction. We REMAND for further proceedings consistent
with this opinion.